NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 15 2016
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



    UNITED STATES OF AMERICA,                    No.    14-10503

                 Plaintiff-Appellee,             D.C. No.
                                                 4:13-cr-01824-CKJ-BGM-1
      v.

    JORGE LUIS AGUERO-CARLOS, AKA                MEMORANDUM*
    Jorge Rosas-Ayueros,

                 Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                          Submitted December 13, 2016**
                             San Francisco, California

Before: GRABER and HURWITZ, Circuit Judges, and FOOTE,*** District Judge.




*
      This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
***
     The Honorable Elizabeth E. Foote, United States District Judge for the
Western District of Louisiana, sitting by designation.
      After representing himself at trial, Jorge Luis Aguero-Carlos was convicted

of illegal reentry in violation of 8 U.S.C. § 1326(a). On appeal, Aguero challenges

the validity of his waiver of the right to counsel and the district court’s excusing a

potential juror for cause. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      1. Aguero argues that his waiver of counsel was invalid because the

magistrate judge conducting the Faretta colloquy failed to explain adequately the

sentence enhancement sought in the indictment under 8 U.S.C. § 1326(b)(1). The

record, however, supports the magistrate judge’s determination that Aguero was

informed of, and understood the charges against him, including the enhancement.

The judge did not err in concluding that Aguero’s waiver of the right to counsel was

knowing and voluntary. See United States v. Erskine, 355 F.3d 1161, 1167 (9th Cir.

2004).

      2. Aguero also argues that it was an abuse of discretion for the trial court to

remove a potential juror for cause. But Aguero does not challenge the impartiality

of the jury that was ultimately impaneled. See United States v. Padilla-Mendoza,

157 F.3d 730, 733–34 (9th Cir. 1998) (“The core question here is whether

defendant’s constitutional right to an impartial jury has been violated.”). Moreover,

because the juror twice stated that he would find it difficult to be fair, the trial court

did not abuse its discretion in dismissing him. See Merced v. McGrath, 426 F.3d

1076, 1081–82 (9th Cir. 2005).


                                            2
AFFIRMED.




            3